DETAILED ACTION
This is an office action on the merits in response to the communication filed on 04/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are pending and are considered in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03

However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “convert[ing] the privacy-unprotected first data information into privacy-protected second data information…… send[ing] a second transaction to the blockchain” 
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. converting information by means of hash, encryption, etc.  If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial or legal interactions.  That is, the drafted process is comparable to a handling business relations or sale activities, i.e. sending a second transaction to the blockchain. If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations 

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional, positive elements recite “receiving,” “converting,” “storing,” “sending,” which amount to no more than insignificant extra-solution activity. (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”)    
	The additional descriptive elements (“the trusted user is trusted by the first blockchain user,” “the trusted user is determined by a trust setting transaction stored in a distributed database of the blockchain,” “the trust setting transaction comprises identifiers of all trusted users associated with the first blockchain user,” “the first message comprises privacy-unprotected first data information,” “the second transaction comprises the privacy-protected second data information,” “the second transaction is stored in the distributed database of the blockchain after the second transaction is verified by the blockchain) may provide further helpful context for the claimed invention, but they do not serve to integrate the abstract idea into a practical application. 
	The recited computing elements, i.e. the “one or more computers/computer memory devices” of claim 1 and the “non-transitory computer readable medium… instructions… at least one processor” of claim 17 are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent insignificant extra-solution activity. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 4, 5, 9, 11, 12, 16, & 18 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same groupings of Mathematical Concepts and Certain Methods of Organizing Human Activity – commercial or legal interactions. 
Claims 3, 6, 7, 10, 13, 17, & 19 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of “the second transaction” or “the privacy-protected second data information” or “the first message.” While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s Specification in para. [0020].
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 & 15 are rejected under 35 U.S.C 103 as being obvious over Li et al. (WO2018069566A1; hereinafter “Li”) in view of ROENNOW et al. (US20190208414A1; hereinafter “ROENNOW”).
With respect to claim 1, 8 & 15
Li teaches the limitations of:
receiving a first message sent by a first blockchain user of the blockchain, wherein the first message comprises privacy-unprotected first data information; ([0010], receiving sensitive user data item by a first node of a trusted circle, the sensitive user data item associated with an information handling system accessible by the first node over a public network), 
wherein the trusted user is trusted by the first blockchain user; wherein the trusted user is determined by a trust setting transaction stored in a distributed database of the blockchain ([0061], a first node 1 10 may receive a notification information identifying a trusted circle 140 comprising a plurality of nodes, such as the first node 1 10, a second node 120 and a third node, wherein the nodes 1 10-130 are configured to define a private blockchain. Private blockchain data is maintained within the trusted circle 140 according to pre-defined settings…; see also [00154], In an embodiment, a trusted circle may be initially setup by any trusted node within the system according to pre-defined settings.),
wherein the trust setting transaction comprises identifiers of all trusted users associated with the first blockchain user ([00110], In an embodiment, to keep track of trusted nodes 210, 220 in the trusted circle 201 , different schemes may be implemented. In a first version, one would simple keep a local text-file on every node 210, 220 to keep track of trusted peers. Propagating new trusted peers would then be done by accepting a list of a new peer's public key and, optionally, other identifiers such as MAC addresses etc., from already trusted peers.), and 
storing, by the node device, the privacy-unprotected first data information in a local database of the node device of the trusted user ([0088], Embodiments of this invention describe how to implement a system 100 where nodes 1 10-130 can store sensitive user data …..;  [0091], In an embodiment, the default behavior of the nodes 1 10-130 may be not trust other nodes. Hence, the nodes 1 10-130 may always store the full blockchain and corresponding data. The owner of the devices 1 10-130 can dictate that how the devices 1 10-130 utilize shared storage. In an embodiment, the nodes 1 10-130 cannot have distributed storage outside of the owner's devices. That is to say, if one owner has a couple of nodes 1 10-but cannot get them to share storage with the second owner's nodes; under the BRI, local database is interpreted as that “the first data information cannot be obtained by another node device on the blockchain”; per paragraph [0031] of the claim specification.);
sending, by the node device, a second transaction to the blockchain, wherein the second transaction comprises the privacy-protected second data information, and wherein the second transaction is stored in the distributed database of the blockchain after the second transaction is verified by the blockchain ([000133], Fig. 3 shows a flow diagram illustrating a computer-implemented method for validating sensitive user data transactions within a trusted circle comprising a plurality of user nodes according to an example embodiment of the invention. The method begins at step 310. In step 320, sensitive user data item is received by a first node of a trusted circle, the sensitive user data item associated with an information handling system accessible by the first node over a public network. In step 330, the sensitive user data item is published as a transaction to a second node of the trusted circle via a distributed consensus system comprised of the plurality of user nodes. In step 340, the transaction is recorded to a private blockchain of the trusted circle in response to the transaction being confirmed by the second node according to the distributed consensus system.)

Li does not explicitly disclose, but ROENNOW teaches:
converting, by the node device, the privacy-unprotected first data information into privacy-protected second data information ([0109], In an embodiment, transaction data may be encrypted before hashing. For example, asymmetrical encrypting of the data may be carried out by the trusted node 110 or the gateway node 120.);



Claims 2, 3, 9, 10, 16 & 17 are rejected under 35 U.S.C 103 as being obvious over Li et al. (WO2018069566A1; hereinafter “Li”) in view of ROENNOW et al. (US20190208414A1; hereinafter “ROENNOW”), and further in view of Thekadath et al. (US20190253258A1; hereinafter “Thekadath”).
With respect to claim 2, 9 & 16
The combination of Li and ROENNOW teaches the limitations of claim 1, 8, and 15 respectively.  
Li further teaches: privacy-unprotected first data information ([00132], In an embodiment, a device 280 receives transaction data from a node 210, 220. The device 280 hashes the transaction data using a cryptographic hashing function, to create a cryptographic hash block, and fetches a reference cryptographic hash block from private blockchain 230-250.);

The combination does not explicitly disclose, but Thekadath teaches: the first message comprises a first digital signature made by the first blockchain user and at least for the [file] ([0126], At step S111, the first node computer 165 generates a first digital signature for the data element. For example, the first node computer 165 can generate a one-way hash using some or all of the information in the data element, and then encrypt hash using a private key.)

the computer-implemented method further comprises:
verifying, by the node device, the first message based on a predetermined verification rule, wherein the predetermined verification rule comprises verification that the first digital signature is made by the first blockchain user and at least for the [file] ([0127], At step S112, the first node computer 165 sends the data element and the digital signature to the administrative node computer 150 for validation…..; [0128], At step S113, the administrative node computer 150 can verify that the first node computer's class identifier, the first node computer's issuance identifier, and first node computer's address identifier are all valid and associated with one another and the first node computer 165…..), [0131];
in response to verifying the first message, storing, by the node device, the [file] in the local database of the node device of the trusted user (see [0110-0113], [0132-0133].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li/ROENNOW with the teaching of Thekadath as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow verification of the first message based on a predetermined verification rule.

With respect to claim 3, 10 & 17
The combination of Li, ROENNOW and Thekadath teaches the limitations of claim 2, 9, and 16 respectively.  Thekadath further teaches: the second transaction further comprises a second digital signature made by the trusted user and at least for the privacy-protected second data information and the first digital signature made by the first blockchain user and at least for the privacy-unprotected first data information  ([0132], If steps S113-S115 as well as any other suitable verification steps are successfully completed, the administrative node computer 150 can consider the data element valid and proceed with recording the data element. At step S116, the administrative node computer 150 generates a second digital signature for the data element (e.g., using an administrative node computer 150 private key.)

Claims 4-6, 11-13, 18 & 19 are rejected under 35 U.S.C 103 as being obvious over Li et al. (WO2018069566A1; hereinafter “Li”) in view of ROENNOW et al. (US20190208414A1; hereinafter “ROENNOW”) in view of McMurdie et al. (US20200084194A1; hereinafter: McMurdie), and further in view of Mehedy et al. (US20190342084A1; hereinafter: Mehedy).
With respect to claim 4 & 11
The combination of Li and ROENNOW teaches the limitations of claim 1 and 8 respectively.  Li further teaches: obtaining, by the node device, the trust setting transaction from the distributed database of the blockchain ([0096], a distributed consensus protocol may be used to manage the access rights to the private blockchain 170 information. Any adding/deleting devices 1 10-130 and handling of highly sensitive information will require approval from other devices 1 10-130 through a distributed consensus protocol and a new block will be created correspondingly.); 
the privacy-unprotected first data information and the privacy-protected second data information ([00132], In an embodiment, a device 280 receives transaction data from a node 210, 220. The device 280 hashes the transaction data using a cryptographic hashing function, to create a cryptographic hash block, and fetches a reference cryptographic hash block from private blockchain 230-250.);

Li in view of ROENNOW in view of Mehedy do not explicitly disclose, but McMurdie teaches:
determining, by the node device, other trusted users trusted by the first blockchain user based on the trust setting transaction ([0019], smart contracts are used to establish trust by an enforcing participant 

Li in view of ROENNOW in view of McMurdie do not explicitly disclose, but Mehedy teaches:
transmitting, by the node device and through off-chain channels, [file] to respective node devices of the other trusted users trusted by the first blockchain user, wherein [file] is stored in respective local databases of the respective node devices of the other trusted users after the respective node devices of the other trusted users verify that the privacy-unprotected first data information is converted from the privacy-protected second data information  (see Fig.4A, 4B, & para [0052-0053].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li/ROENNOW with the teaching of McMurdie/Mehedy as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to ensure both the privacy-unprotected and privacy-protected data stored in a respective database. 

With respect to claim 5 & 12
The combination of Li, ROENNOW, McMurdie and Mehedy teaches the limitations of claim 4 and 11 respectively.  Mehedy further teaches: receiving, by the node device of the trusted user, digital signatures made by the other trusted users at least based on the privacy-protected second data information, wherein the second transaction further comprises the digital signatures made by the other trusted users at least based on the privacy-protected second data information ([0043], FIG. 2B illustrates an example of a transactional flow 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281. The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction……………. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel. Before committal to the blockchain, each peer 281-283 may validate the transaction. For example, the peers may check the endorsement policy to ensure that the correct allotment of the specified peers have signed the results and authenticated the signatures against the transaction payload 293.)

With respect to claim 6, 13 & 19
The combination of Li, ROENNOW, McMurdie and Mehedy teaches the limitations of claim 4, 8, and 15 respectively.  Li further teaches: the privacy-protected second data information comprises a data digest of the privacy-unprotected first data information ([0071], transaction data may be encrypted before hashing. For example, asymmetrical encrypting of the sensitive user data may be carried out by the trusted node 1 10-130.)

With respect to claim 18
The combination of Li and ROENNOW teaches the limitations of claim 15.  Li further teaches: obtaining, by the node device, the trust setting transaction from the distributed database of the blockchain ([0096], a distributed consensus protocol may be used to manage the access rights to the private blockchain 170 information. Any adding/deleting devices 1 10-130 and handling of highly sensitive information will require approval from other devices 1 10-130 through a distributed consensus protocol and a new block will be created correspondingly.);
the privacy-unprotected first data information and the privacy-protected second data information ([00132], In an embodiment, a device 280 receives transaction data from a node 210, 220. The device 280 hashes the transaction data using a cryptographic hashing function, to create a cryptographic hash block, and fetches a reference cryptographic hash block from private blockchain 230-250.);

Li in view of ROENNOW in view of Mehedy do not explicitly disclose, but McMurdie teaches:
determining, by the node device, other trusted users trusted by the first blockchain user based on the trust setting transaction ([0019], smart contracts are used to establish trust by an enforcing participant node known as a “trusted node”. Utilizing a smart contract is a mechanism to create and establish trust relationships either a designated trusted node, or any participating node in the multicast network can be designated as a trusted node to prompt untrusted nodes to participate in a smart contract with the intent of establishing trust.);

Li in view of ROENNOW in view of McMurdie do not explicitly disclose, but Mehedy teaches:
transmitting, by the node device and through off-chain channels, [file] to respective node devices of the other trusted users trusted by the first blockchain user, wherein [file] is stored in respective local databases of the respective node devices of the other trusted users after the respective node devices of the other trusted users verify that the privacy-unprotected first data information is converted from the privacy-protected second data information (see Fig.4A, 4B, & para [0052-0053].)
receiving, by the node device of the trusted user, digital signatures made by the other trusted users at least based on the privacy-protected second data information, wherein the second transaction further comprises the digital signatures made by the other trusted users at least based on the privacy-protected second data information ([0043], FIG. 2B illustrates an example of a transactional flow 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the transaction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of McMurdie/Mehedy as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to ensure both the privacy-unprotected and privacy-protected data stored in a respective database. 

Claims 7, 14 & 20 are rejected under 35 U.S.C 103 as being obvious over Li et al. (WO2018069566A1; hereinafter “Li”) in view of ROENNOW et al. (US20190208414A1; hereinafter “ROENNOW”) in view of Maeng (US10762478B1; hereinafter: Maeng).
With respect to claim 7, 14 & 20
The combination of Li and ROENNOW teaches the limitations of claim 1, 8, and 15 respectively.  The combination does not explicitly disclose, but Maeng teaches: the first message comprises a transfer amount of the first blockchain user to a second blockchain user (see col.4 ln52-ln55, the merchant may send transaction details including the payee address and the amount of the purchase (e.g., goods or services) to the mobile wallet.), and the second transaction comprises a privacy-protected transfer amount corresponding to the transfer amount and respective privacy-protected account balances of the first blockchain user and the second blockchain user (see col.4 ln57-ln65, at 210, the mobile wallet may send a payment to the payment recipient using the payee address. This may include the mobile wallet sending a transaction request to the blockchain that includes an amount of private e-currency (PE amount), the payee address and one or more PE address(es) of the mobile wallet for paying the PE amount. The transaction request may be sent to one or more computers responsible for confirming transactions and/or adding transaction blocks to the blockchain.)

Li further teaches:
wherein the trusted user is also trusted by and associated with the second blockchain user in the trust setting transaction ([0061], a first node 1 10 may receive a notification information identifying a trusted circle 140 comprising a plurality of nodes, such as the first node 1 10, a second node 120 and a third node, wherein the nodes 1 10-130 are configured to define a private blockchain. Private blockchain data is maintained within the trusted circle 140 according to pre-defined settings, wherein the private blockchain data may be shared or divided between nodes 1 10-130 of the trusted circle 140 based on the pre-defined settings.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li/ROENNOW with the teaching of Maeng as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to ensure both the privacy-unprotected and privacy-protected data stored in a respective database. 

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           5/6/2021

/JAMES D NIGH/Senior Examiner, Art Unit 3685